Citation Nr: 1226576	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of a stroke to include as secondary to a heart disorder.

3.  Entitlement to service connection for sleep apnea to include as secondary to a heart disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a heart disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for service connection and TDIU.  The Veteran disagreed and perfected an appeal.  In an August 2008 decision, the Board remanded the Veteran's claim for scheduling of a hearing before the Board.  In May 2009, the Veteran testified in support of his claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In an April 2010 decision, the Board denied the Veteran's claim for service connection for an aneurysm and remanded the claims for service connection for a heart disorder, stroke, sleep apnea and a psychiatric disorder, and for TDIU benefits.  

The Veteran submitted a request for copies of his medical records in August 2010.  The Veteran, however, responded in July 2012 to an inquiry regarding his request and informed the Board that he wanted to withdraw his request for records.

The Veteran raised claims for service connection for high blood pressure, type II diabetes mellitus, and neuropathy of the feet in a statement received in November 2011.  As these matters have not yet been adjudicated, they are referred to the Agency of Original Jurisdiction (AOJ) for the appropriate consideration.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must assist a claimant by making reasonable efforts to get the evidence needed to substantiate his or her claim. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011).

A letter from the Veteran's father received by VA in May 2009 identified the company where the Veteran worked immediately after discharge from the Army.  According to the Veteran and his father, the Veteran worked there for a couple of months before he had to leave because his heart condition made it too difficult to load and unload a truck.  The Veteran testified that immediately after his discharge he was examined by a "company doctor" when he sought employment at the business where he had worked prior to service and that he was unable to return to work there because of his claimed heart condition.  See hearing transcript at page 9.  He testified that the physician who saw him informed him that he could not work because of his heart disorder.  The letter received in May 2009 also identifies another company where the Veteran worked from 1970 to 1988.  That entity allegedly knew about the Veteran's heart condition and accommodated the Veteran by "matching his duties to his ability to perform."  It appears that no effort has been made to obtain any available records from either place of employment.

VA should take reasonable steps to obtain records that pertain to the Veteran from both companies and particular effort should be focused on obtaining health related or medical records that pertain to the Veteran.  In any case, records that may describe any heart condition then manifested by the Veteran should be specifically requested.  

In the April 2010 remand, the Board directed VA to attempt to obtain the Veteran's service personnel records.  There is nothing in the record to show that such records were sought.  Thus, VA did not substantially comply with the remand to that extent.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

Review of the Veteran's VA claims folder includes a September 2007 PIES response indicating service treatment records were furnished on February 3, 1994, to the Columbia, S.C. RO.  The current VA claims folder has been reconstructed; it is not the original VA claims folder.  Documentation in the claims folder indicates that the original claims folder was transferred to the Records Management Center (RMC) in June 1997.  It appears that the RMC was not able to locate the original folder.  As the RMC has not been asked to locate the original folder since 2007 another request should be made at this time.  

The Board's April 2010 remand order required VA to obtain a medical opinion.  The Veteran's VA claims folder now includes the results of a September 2010 VA examination.  The examiner determined that he could not provide the requested opinions without resort to mere speculation because other than the entry physical examination report, "there is no other information to give me information about his [the Veteran's] heart condition prior to service or during the service and how it would have further progressed to his chronic condition at this time."

The examiner did not consider other evidence that was in the Veteran's VA claims folder such as the February and April 1966 letters from the Veteran's mother to the Veteran; the Veteran's statements that he had a heart defect noted at the time of his induction physical and had problems throughout his active duty service; and the statements of A.F. and T.B., both of whom knew the Veteran during service and were able to observe his breathing problems, fatigability and who both recalled that he had a heart disorder.  In addition, the record includes a May 1965 Record of Induction that states that the Veteran then had an "abnormal heart beat."  The Veteran testified that he had a "heart murmur" before he was inducted.  See hearing transcript at page 10.  The Veteran told his U.S. Senator in a June 2008 note that he was born with a "heart defect."

Given this record evidence and additional development directed below, the Board finds that another examination is warranted.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects and infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).  A Record of Induction form indicates in the Local Board Medical Interview section that the Veteran has a physical defect consisting of an abnormal heart beat.  This constitutes a defect noted when he entered service.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  

A congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

Finally, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea and residuals of a stroke are inextricably intertwined with the determination of whether the Veteran's heart disorder is related to his active duty service and has caused or aggravated those conditions.  The issues should be adjudicated once the question regarding the heart disorder is answered by a medical examiner.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].  In addition, the issue of entitlement to TDIU benefits is also intertwined with the determination of the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable steps to obtain any medical or employment records that may pertain to the Veteran from the Veteran's employer immediately after service (P. Dairy) and from 1970 to 1988 (W. Brothers), provided that any necessary authorization forms are completed by the Veteran.

The Veteran should also be asked to identify any private examiners who treated his heart disorder prior to his active duty service and identify any providers who have additional records pertaining to the treatment of any of his claimed disabilities since his discharge from service.  Provided that any necessary authorization forms are completed by the Veteran, attempt to obtain named records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the Records Management Center and any other appropriate location and request the Veteran's original claims folder.  All requests, responses and actions taken to locate the Veteran's missing VA claims folder must be fully documented in the Veteran's VA claims folder for future review.

3.  Attempt to obtain the Veteran's complete service personnel records.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After steps 1 through 3 have been completed, schedule the Veteran for an examination by an appropriate examiner who should review the Veteran's VA claims folder prior to examining the Veteran.  The examiner should determine the nature and extent of any heart disorder manifested by the Veteran.  The examiner should provide an opinion:

(a) the examiner should opine whether the  "abnormal heart beat" noted at the time of the Veteran's induction into service was a congenital or developmental defect or disease.  The examiner should note that for purposes of this opinion, a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954).

(b)  if the examiner determines that the Veteran's noted "abnormal heart beat" was a congenital or developmental defect, the examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability.

(c)  if the examiner determines that the Veteran's abnormal heart beat was a disease, the examiner should state whether it was permanently aggravated during active service.  If so, is it clear and unmistakable (i.e., undebatable) that the permanent aggravation was due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

(d)  if the examiner determines that (a), (b) and (c) are inapplicable to the facts at hand, then the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that any currently manifested heart disorder began in or is related to the Veteran's service.  

For purposes of providing the requested opinions, the examiner should accept as true: 

(i)  statements of the Veteran that he had breathing problems, fatigue and chest pain during service; 

(ii) statements of fellow soldiers who recall that the Veteran was treated in service and who observed the Veteran's breathing problems and fatigue during service; and,

(iii) contemporaneous letters from the Veteran's parents inquiring about the Veteran's heart condition.
 
The examiner's opinion should be supported by a discussion of the clinical facts that support the conclusion rendered.

5.  After completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims for service connection and TDIU benefits.  If any of the claimed disabilities remained denied, provide the Veteran with a supplemental statement of the case and provide him with a reasonable time for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

